Citation Nr: 0008317	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-28 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from May 1975 to December 
1981.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in part of 
which the regional office (RO) denied entitlement to service 
connection for residuals of a low back injury.  In a June 
1998 decision, the Board remanded that issue to the RO for 
further development, including conduct of a VA orthopedic 
examination to identify any back disorder and to determine 
the etiology of any back disorder identified.


FINDING OF FACT

The veteran does not have current disability from a low back 
disorder which is related to any disease or injury he 
incurred during his active military service.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by the diagnosis of residuals of 
injury to lumbar spine contained in a December 1996 VA 
examination report and the veteran's testimony that he 
injured his back during his active military service.  The 
veteran's assertion that he was treated for a back injury 
while in service must be taken as credible for the purpose of 
determining wellgroundedness.  King v. Brown, 5 Vet.App. 19, 
21 (1993).  The RO has assisted the veteran in all necessary 
matters, including seeking and securing all possible 
treatment records.  The Board is satisfied that all relevant 
facts which may be developed have been properly developed, 
and that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

The veteran has asserted in written statements and in 
testimony that he injured his back in October 1976 when the 
tailgate of a truck fell on him, striking him on the head at 
the base of his skull.  He testified that he had current 
symptoms of low back pain.  He has asserted that he was 
treated for his back symptoms in 1982.  He has indicated that 
the physician has since retired.  The implication was that 
the treatment records were no longer available.

Service medical records show that the veteran was treated in 
October 1976 after he was hit on the head by a blunt object.  
On examination, pupil dilation was normal.  Coordination was 
normal.  An x-ray of the skull was normal.  No findings were 
made during a follow-up examination the following day.  
During a medical examination in March 1979, the veteran 
denied having had recurrent back pain.  He did report a 
history of head trauma, but the examiner noted that there had 
been no sequelae.  The examiner reported that the veteran's 
spine and other musculoskeletal systems were clinically 
normal.  Subsequently dated service medical records contain 
no indication that the veteran had complaints, diagnoses, or 
treatment of a back disorder.

During a VA examination in December 1996, the veteran 
reported having low back pain since the incident in service 
when the truck tailgate fell on his head.  His symptoms were 
reportedly aggravated by bending, lifting, and stooping.  On 
examination, the curvature of the lumbosacral spine showed 
minimal straightening.  Forward flexion was from zero to 90 
degrees.  Backward extension was from zero to 25 degrees.  
Lateral flexion and rotation were from zero to 30 degrees.  
X-rays showed the vertebral bodies, disc spaces, pedicles, 
and pars interarticularis were unremarkable.  The examiner 
reported an impression of residuals of injury to the lumbar 
spine.

It was noted during a VA neurological examination that the 
veteran reported that he had been involved in an automobile 
accident in November 1996, with loss of consciousness.  The 
record contains reports of a private hospitalization dated in 
November 1996 which show that the veteran sustained injuries 
in a motor vehicle accident.  The record also contains 
records of a private chiropractor which document the 
veteran's treatment for complaints of low back pain after 
automobile accidents in March 1995 and November 1996.  The 
chiropractor's records contain diagnoses of acute traumatic 
acceleration/deceleration injury of the lumbar spine with 
resultant lumbar strain, rotational malposition of the fifth 
lumbar vertebra (L5), and acute lumbosacral sprain/strain.

The veteran underwent another VA examination in October 1998.  
He told the examiner that he had had chronic low back pain 
since the truck tailgate struck his head in October 1976.  
The examiner noted that the veteran's service medical records 
did not show treatment for a back injury.  The examiner also 
noted that the veteran had denied having a history of 
recurrent back pain in a report of medical history dated in 
March 1979.  The veteran did not describe radicular pain nor 
paresthesias in the lower extremities.  He described no 
functional limitation other than avoiding bending.  
Examination of the lumbosacral spine did not reveal any 
muscle spasm or tenderness to palpation.  There was no pelvic 
tilt.  There was full range of motion in the lumbosacral 
spine.  Straight leg raising was negative bilaterally.  There 
were no motor, sensory, or reflex abnormalities.  The 
examiner noted that X-rays of the lumbosacral spine taken in 
December 1996 were normal.  The reported diagnosis was 
subjective chronic low back pain with no evidence on this 
examination of any disorder of the lumbosacral spine and no 
evidence of lumbosacral radiculopathy.

The Board has reviewed the entire record and finds that the 
preponderance of the medical evidence indicates that the 
veteran does not have current disability from a low back 
disease or injury he incurred during his active military 
service.  Service medical records do not show that the 
veteran had either acute or chronic manifestations of a back 
injury during his active military service.  Nor does the 
record contain evidence of continuity of symptomatology after 
his separation from service.  Finally, the record contains 
only one suggestion that the veteran's has residuals of a low 
back injury.  However, the diagnosis reported in the December 
1996 VA examination report does not appear to be supported by 
any clinical findings of a back disorder.

The Board accepts as credible the veteran's testimony that he 
injured his back in the accident in which the truck tailgate 
fell on his head.  However, in the absence of evidence that 
he has the expertise to render opinions about the etiology of 
his current low back symptoms, his assertion that they are 
related to the October 1976 accident are afforded no 
probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching its decision, the Board has afforded more 
probative weight to the report of the October 1998 VA 
examination.  The report indicates that the examiner had 
reviewed the claims folder, including the veteran's service 
medical records.  The report also indicates that a thorough 
orthopedic and neurological examination was conducted and 
that no clinical indications of a low back disorder were 
found.

The Board finds that the veteran does not have current 
disability from a low back disorder which is related to any 
disease or injury he incurred during his active military 
service.  Therefore, the Board concludes that service 
connection for a low back disorder is not warranted.


ORDER

Service connection for a low back disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

